In an action to recover damages for personal injuries, etc., the defendant Thomas Kurien appeals from an order of the Supreme Court, Queens County (Schulman, J.), entered March 15, 2002, which denied his motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against him.
Ordered that the order is affirmed, with one bill of costs.
The Supreme Court providently exercised its discretion in denying the appellant’s motion as untimely. In light of this determination, we need not reach the appellant’s remaining contentions. O’Brien, J.P., Krausman, Townes and Rivera, JJ., concur.